UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1502


YURI J. STOYANOV,

                    Plaintiff - Appellant,

             v.

RAY MABUS, Secretary of the Navy United States Department of the Navy;
JAMES H. KING, Individually and in his Official Capacity as the Head of Code 70
Carderock Division Naval Surface Warfare Center; KEVIN M. WILSON,
Individually and in his Official Capacity as the Head of Code 74 Carderock Division
Naval Surface Warfare Center; DAVID L. MAYO, Individually and in his Official
Capacity as the Head of Code 743 Carderock Division Naval Surface Warfare
Center; MARK THOMAS, Individually and in his Official Capacity as EEO Chief
and Commander of Code 00 Carderock Division Naval Surface Warfare Center;
DAVID CARON, Individually and in his Official Capacity as Assistant Counsel
Code 39 Carderock Division Naval Surface Warfare Center; JACK K.
TEMPLETON, Individually and in his Official Capacity as Head of Code 20
Carderock Division Naval Surface Warfare Center; CATHERINE L. KESSMEIER,
Individually and in her Official Capacity as Counsel of Code 004 Carderock Division
Naval Surface Warfare Center; KENETH R. GOLDMAN, Individually and in his
Official Capacity as Head of Code 71 Carderock Division Naval Surface Warfare
Center; KENNETH I. FORMAN, Individually and in his Official Capacity as Head
of Code 73 Carderock Division Naval Surface Warfare Center; SAM HAN,
Individually and in his Official Capacity as Head of Code 74 Carderock Division
Naval Surface Warfare Center; CIRO MINOPOLI, Individually and in his Official
Capacity as Head of Code 75 Carderock Division Naval Surface Warfare Center;
WILLIAM SNYDER, Individually and in his Official Capacity as Head of Code 20
Carderock Division Naval Surface Warfare Center; M. WADE, Individually and in
his Official Capacity as Head of Code 21 Carderock Division Naval Surface Warfare
Center; M. J. BABERICH, Individually and in her Official Capacity as Head of Code
64 Carderock Division Naval Surface Warfare Center; BRUCE CROCK,
Individually and in his Official Capacity as Head of Code 741 Carderock Division
Naval Surface Warfare Center; WILLIAM MARTIN, Individually and in his Official
Capacity as Head of Code 722 Carderock Division Naval Surface Warfare Center;
CHARLES R. REEVES, Individually and in his Official Capacity as Product Area
Director of Code 09 Carderock Division Naval Surface Warfare Center; L.
MURPHY, Individually and in his Official Capacity as Head of Code 22 Carderock
Division Naval Surface Warfare Center; DAVID WINTER, DR Former Secretary of
the Navy U.S. Department of the Navy; GARY ROGHEAD, Individually and in his
Official Capacity as Chief of Navy Operations; ARCHER M. MACY, Individually
and in his Official Capacity as Commander of NSWC; PAUL E. SULLIVAN,
Individually and in his Official Capacity as Commander of SEA 00; JEFFERSON
BEAUREGARD SESSIONS III, Attorney General; ROBERT K. HUR, U. S.
Attorney, U.S. Attorney; MARGARET LONG, Individually and in her Official
Capacity as Administrative/Technical Specialist Code 39; GARY M. JEBSEN,
Individually and in his Official Capacity as the Head of Code 70; GARTH JENSEN,
Individually and in his Official Capacity as Deputy Head of Code 70; MIKE
MULLEN, Individually and in his Official Capacity as Chief of Naval Operations;
ELAINE B. MCKINNEY, Individually and in her Official Capacity as Deputy EEO
Chief Code 004; WAYNE WEIKERT, Individually and in her Official Capacity as
the Head of Code 70; CHRIS D. MEYER, Individually and in her Official Capacity
as EEO Chief and Commander of Code 00; JEROME CARRUBBA, Individually
and in his Official Capacity as Security Manager of Code 03; NEACLESA
ANDERSON, Individually and in her Official Capacity as general Counsel of Code
04; JOSEPH VIGNALLI, Individually and in his Official Capacity as the Head of
Code 7204; PAUL SHANG, Individually and in his Official Capacity as the Head of
Code 707; SUN HAN, Individually and in his Official Capacity as the Head of Code
74; ROBERT WINGO, Individually and in his Official Capacity as the Head of Code
7502; ROBERT KOLLARS, Individually and in his Official Capacity as the Head
of Code 7102; JAMES SHANNON, Individually and in his Official Capacity as
Chief of NSWC; KEVIN M. MCCOY, Individually and in his Official Capacity as
Chief of NAVSEA; GARY ROUGHHEAD, Individually and in his Official
Capacity as Chief of Naval Operations; BARBARA REDINGER, Individually and
in her Official Capacity as Security Manager Code 40; E. CAHILL, Ms., Individually
and in her Official Capacity as Head of Workforce Relations Branch Code 39,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:09-cv-03479-CCB)


Submitted: September 26, 2019                             Decided: September 30, 2019



                                           2
Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       Yuri J. Stoyanov seeks to appeal the district court’s orders granting Defendants’

motion to consolidate Stoyanov’s several employment discrimination lawsuits against

Defendants and denying Stoyanov’s subsequently filed motion to reconsider consolidation

and for sanctions. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

Because the underlying litigation remains ongoing, the orders Stoyanov seeks to appeal are

neither final orders nor appealable interlocutory or collateral orders. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            4